Burch, J.
(dissenting) : I am unable to concur in an opinion which, in my judgment, has the effect of a judicial repeal of a perfectly plain statute. The statute reads as follows:
“When a right of action is barred by the provisions of any statute, it shall be unavailable either as a cause of action or ground of defense.” (Civ. Code, § 24, Gen. Stat. 1915, § 6914.)
This is the concluding section of the general statute of limitations. In this state statutes of limitation are statutes of repose. For a variety of reasons it is considered bad policy to permit court investigation of old woes, and so the legislature . took up the subject and fixed the times within which civil actions may be commenced. The forms of expression were:
“Civil actions can only be commenced within the periods prescribed in this article.” (Civ. Code, § 14.)
*566“Actions for the recovery of real property . . . can only be brought within the periods hereinafter prescribed.” (§15.)
“Civil actions, other than for the recovery of real property, can only-be brought within the following periods.” (§ 17.)
When the legislature had finished with the commencement of actions, it turned to defenses. The public policy is the same, whether the stale subject be revived on one side of a case or the other. Witnesses have dispersed, documents have been lost, memories have become hazy, and all the other reasons for repose exist as well in one instance as the other; so the article closed with section 24, which extended the policy so as to forbid assertion of claims as defenses which could not be asserted as causes of action, for affirmative relief.
Let us follow the process by which nullification of this statute is accomplished.
The case of Walker v. Boh, 32 Kan. 354, 4 Pac. 272, is cited. The action was one by a claimant under a tax deed to quiet his title against the original owner. The decision, so far as applicable to this case, interpreted just one statute, and no other. That statute was section 141 of the tax law. The section was quoted in full as follows:
“ ‘Any suit or proceeding against the tax purchaser, his heirs or assigns, for the recovery of land sold for taxes, or to defeat or avoid a sale or conveyance of land.for taxes, except in cases where the taxes have been paid or the land redeemed as provided by law, shall be commenced within five years from the time of recording the tax deed, and not thereafter.’ ” (p. 358.)
The court then proceeded to discuss the'statute-as follows:
“Now it may be that this limitation has so run in favor of the plaintiff’s tax deed that no person can maintain an action against him for the recovery of the land, or to defeat or avoid his tax deed. But this is not such an action. This is not an action ‘against’ the plaintiff, but it is an action brought by himself and in his own favor; nor is it an action brought to recover the land or to defeat or avoid the tax deed, but it is an action simply to quiet title upon the assumption that the tax deed is valid, and virtually to bolster up and sustain the tax deed; and the defendant is simply defendant, and is not asking for any affirmative relief. Now it does not seem that this limitation reaches any such case as this. The statute seems to be enacted to prevent persons from instituting proceedings to defeat or avoid tax deeds after the five years have elapsed, but it does not seem to be enacted for the purpose of preventing persons from defending their rights when attacked.” (p. 358.)
The italics in this quotation are not mine. The court had its own notion of what words should be emphasized, and alto*567gether failed to stress those which the majority opinion now underscores. Not once did the court depart from the language of the particular statute, and enter upon a consideration of the civil code limitations, or upon a general interpretation of statutes of limitation. The language was, “this limitation,” “the statute,” “this statute,” and the holding clearly expressed in the syllabus was that, in an action by a tax purchaser to quiet his title, the limitation contained in section 141 of the tax law was not a bar to a defense by the original owner that the tax proceedings were irregular. Section 24 of the civil code was no more in the mind of the court than a league to enforce peace, and there is not the slightest utterance anywhere in the opinion indicating that the court either consulted or intended to adopt a general rule that our statute of limitations applies to causes of action only, and not to defenses.
In the majority opinion a distinction is attempted to be made between what are called affirmative defenses and what are called pure defenses. The legislature made none. The word defense has a settled meaning in the law, and. its primary meaning is precisely that which the majority would .attach to pure defense:
“Defense. That which is offered and alleged by the party proceeded against in an action or suit, as a reason in law or fact why the plaintiff should not reeover-or establish what he seeks; what is put forward to defeat an action.” (Black’s Law Dictionary, 2d ed., p. 344.)
Parties to a lawsuit either attack or defend. They attack whenever they demand affirmative relief, whether they be plaintiff or defendant, and it is a misnomer to call the demand for affirmative relief, made by a defendant who has turned on the plaintiff, an affirmative defense. It is the nature of the subject in controversy, and not the position of the parties or the prayer for relief, which determines whether or not the statute of limitations applies. This doctrine was announced as early as 1866, in the case of Toby v. Allen, 3 Kan. 399, in which the court said:
“The statute of limitations of this state, unlike the English statute, and that of some of the states copied therefrom, applies directly to- the subject of the controversy; to the predicate of the action sought to be taken in the proceeding. And it can make no difference what may be the technical position in ' this suit, whether plaintiff or defendant, of the party seeking to enforce the claim. If it be such as requires affirmative *568action on the part of the individual seeking to enforce it, it is- -wholly immaterial whether he occupies the position of plaintiff or defendant. The prohibition of the statute applies with equal force to it, be he in either position, so that it is wholly unnecessary to inquire whether the ■claim is properly the subject of an original action, of a set-off, counterclaim, or cross petition. In either event the operation of the statute is precisely the same.” (p. 412.)
It is elementary that fraud must be pleaded and must be proved by the party alleging it. A defendant who desires to defeat the plaintiff on that ground must take affirmative action, not only to make the charge the subject of controversy, but to sustain the charge, and the prohibition of-the statute applies with the same force as if the defendant added a prayer for affirmative relief.
If section 24 had been omitted, the statute, which up to tfyat point had referred to the commencement of actions, might well -have been interpreted as not applying to defenses; but when the legislature said that when a right which might be enforced in court — as for example, right to relief on account of fraud — is barred, it shall be unavailable either as cause of action or ground of defense, it foreclosed any such interpretation.
The case of Thomas v. Rauer, 62 Kan. 568, 64 Pac. 80, is cited as directly in point. Fortunately, or unfortunately, the writer of the opinion in that case gave a reason. It rested on a decision of the court of appeals, the syllabus of which was quoted, and is reproduced in the majority opinion. The syllabus is to the effect that the statute barring relief on the ground of fraud applies only when the party against whom the statute is urged is obliged to plead fraud, or to prove fraud-, to entitle him to relief. Section 24 of the code was not referred to, and was as remote from the mind of the court of appeals as it was from the mind of this court in Walker v. Boh, supra. Suppose, however, that in order to defeat liability on a note confessedly executed, delivered, due, and unpaid, the maker were obliged to plead and to prove fraud in obtaining the note. What application would the decision of the court of appeals have? By clear implication the statute of limitations would apply. In any event, as amicus to the court of appeals, I desire to protest against shifting responsibility for ruin of section 24 of the code to its shoulders.
*569In the case of Thomas v. Rauer, supra, this court merely trod in the tracks of the court of appeals, utterly oblivious of the existence of section 24.
The cases of Coale v. Campbell, 58 Kan. 480, 49 Pac. 604, and Stump v. Burnett, 67 Kan. 589, 73 Pac. 894, were tax-deed cases which simply followed Walker v. Boh, supra, in the interpretation of section 141 of the tax law.
The foregoing are all the decisions of this court relied on as committing the court to the doctrine that statutes of limitation do not apply to defenses. Not one of them touches even remotely the subject of the meaning and effect of section 24. Why is this court committed to an interpretation of a statute by decisions which do not consider “the statute, at all?
The majority opinion, indicates its own view of dictum. In the case of Gibson v. Johnson, 73 Kan. 261, 84 Pac. 982, the plaintiff commenced a statutory action to quiet title. The defendant answered that he was in possession under a mortgage given by the plaintiff, which had not been paid. The reply was that the mortgage was barred by the statute of limitations. There was a demurrer to the reply. The plaintiff thus sought to gain by indirection the advantage of facts which would defeat recovery if he embodied them in his petition. It became necessary, therefore, in order to ascertain the true relation and application of the statute of limitations to the suit, to determine what was and what was not defense. Counsel for plaintiff in the suit cited and relied on the very provision of the code now under consideration. Not only that, he quoted in his brief from a decision of this court interpreting that provision in a manner directly contrary to the present view of the majority. The quotation, which was from Hogaboom v. Flower, 67 Kan. 41, 72 Pac. 547, follows:
“Another contention is that in an action to quiet title to real estate the plaintiff cannot interpose the statute of limitations against a defendant mortgagee. Section 4453, General Statutes of 1901, provides that ‘when a right of action is barred by the provisions of any statute, it shall be unavailable either as a cause of action or ground of defense.’ This provision is broad enough to include all actions whether legal or equitable. A right of action thus barred is dead for all purposes while the bar continues. Courts cannot revitalize it or give it force; it is as if no such right had ever existed. It is of no importance how or by whom it is brought upon the record; it is no more potent to defeat a recovery than it is to sustain one.” (Briefs, 73 Kan. vol. 8, Case No. 14,521.)
*570The argument of counsel was pertinent and could not be ignored. It was discussed and, contrary to the statement in the majority opinion, what was said on the subject was not dictum.
Concede, however, that the decisioh might have been made without reference to the statute. We have, then, a case which is not authority on the interpretation of the statute, because the statute might have been left out of account. How does it come that the court is irrevocably committed to a contrary interpretation of the same statute by decisions which undeniably did leave it out of account?
Contrary to the declaration, of the majority opinion, that the statute has not been held'to apply to pure defenses, so-called, it was so held in the case of Donald v. Stybr, 65 Kan. 578, 70 Pac. 650, the first case, so far as known, in which the statute was considered. The action was one to quiet title. The answer set up facts which disclosed a right to redeem, barred, however, by the statute of limitations. The court considered the answer in both aspects, as an affirmative defense authorizing a decree permitting redemption, and as a pure defense defeating the plaintiffs suit, without more. The statute was applied, and it was held the answer neither stated a cause of action to redeem nor a defense to the suit to quiet title. This case is not referred to in the majority opinion.
The case of Hogaboom v. Flower, referred to above, is not mentioned in the majority opinion. In that case counsel for defendant quoted the statute, applied it in argument, and said:
“This statute apparently means what is says, and it is so plain that there can be no mistaking its meaning.” (Briefs, 67 Kan. vol. 3, Case No. 13,096.)
The language of the opinion shows that the court agreed with counsel.
The reference in the majority opinion to the general rule recognized by text-writers and .the decisions of other states merely adds to the length and not to the strength of the opinion, because no text and no decision, having under consideration a statute of limitations like that of Kansas, is produced.
The result is, the majority opinion, which purports to rest on authority and inferences derived therefrom, is unsupported by any authority, from Kansas or elsewhere. On the other hand, on three occasions when the statute has been directly in*571volved and specifically considered, the court has interpreted it according to its plain and simple terms, according to the policy it was enacted to promote, and contrary to the majority view.